DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 10 and 21-38 are allowed. 
The following is an examiner’s statement of reasons for allowance: (claim 1) wherein the distal holding section comprises a braided reinforcing element covered by a polymeric body and the proximalmost end of the braided reinforcing element is disposed within the distal holding section, (claim 28) wherein the distal holding section includes a braided reinforcing element embedded within a polymeric body and wherein a proximalmost end of the braided reinforcing element is disposed within the distal holding section and (claim 36) wherein the distal holding section includes a braided reinforcing element embedded within a polymeric body; wherein a proximal end of the braided reinforcing element is located distal of the distal end of the elongate shaft. The closest prior art found was Steingisser (20130103047) in view of Ju (6,217,566). As explained in the patent board decision dated 9/2/2021, the segment of Ju’s catheter 102 does not constitute the distal end of the catheter and thus the reinforcing element is not taught to be in the distal end of the catheter. As such the combination of Steingisser (20130103047) in view of Ju (6,217,566) fails to disclose the claimed invention. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771